* Corpus Juris-Cyc. References: Criminal Law, 16CJ, p. 693, n. 20; Intoxicating Liquors, 33CJ, p. 758, n. 80.
The appellant and Odell Williams were convicted, and sentenced by the court to a term of two charged jointly with the manufacture of whisky. Odell pleaded guilty. The appellant, Lacy Williams, was tried, years in the state penitentiary.
Odell, a boy seventeen years of age, was the stepson of appellant. It seems that the officers had been "after them" for some time. Prior to their arrest, appellant's home had been searched by the officers under authority of a search warrant, where signs of liquor were found. A "double bitted" chopping axe, observed at the home of appellant, was later found at the still. The still, where it is alleged the liquor manufactured was found, was about a quarter of a mile from appellant's home, on Dr. Lofton's land. The still was located on an island; the officers having to wade through water to reach it. When found, the still was in operation, and two bottles of liquor were found thereat. Odell Williams was operating the still, and both he and appellant were arrested and placed in jail. It was in evidence that Odell, in the presence of appellant, told the deputy sheriff that the still and liquor belonged to the appellant; that he was operating it for him; and that three charges had been run, in two of which the appellant had assisted. Appellant made no reply to the statements so made by Odell.
Odell was introduced as a witness for the state, testifying that the still with all of its equipment and the liquor belonged to the appellant; that appellant erected the still; that appellant had helped make the whisky; and that he was working for him. Odell further testified that the appellant had tried to induce him to take the blame upon himself, and that he had promised to do so. On cross-examination, *Page 684 
Odell admitted making contradictory statements, but said he was now telling the truth, and he also admitted that the officers had promised to be "lighter" on him, if he would tell the truth.
Appellant took the stand in his own behalf, entering a general denial of all the testimony of Odell which tended to connect him with the crime. He further testified that Odell had formerly claimed that the still belonged to two white men.
The principal error assigned and relied upon for reversal is that the testimony of Odell Williams was incompetent. It is insisted that this testimony was induced by promises of the district attorney and other officers to be "lighter" on him, if he would tell the truth, and that testimony thus induced was thereby made incompetent. This objection does not affect the competency of such testimony, but it goes to its credibility and weight for the consideration of the jury. Stallings v. State
(Miss.), 107 So. 890; Goss v. State, 144 Miss. 420,110 So. 208. The testimony for the state was sufficient to overcome appellant's request for a directed verdict, and was sufficient to warrant a conviction. Bailey v. State, 143 Miss. 210,108 So. 497.
The judgment of the court below is therefore affirmed.
Affirmed.